Citation Nr: 1608513	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent from July 31, 2006, and in excess of 50 percent from November 5, 2008, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 10 percent from July 31, 2006; in excess of 20 percent from January 24, 2009; and in excess of 40 percent from August 21, 2014, for bilateral lower extremity peripheral neuropathy of the sciatic nerve.

3.  Entitlement to a compensable initial disability rating for right lower extremity peripheral neuropathy of the femoral nerve, and an initial disability rating in excess of 20 percent from August 21, 2014.

4.  Entitlement to a compensable initial disability rating for left lower extremity peripheral neuropathy of the femoral nerve, and an initial disability rating in excess of 10 percent from August 21, 2014.

5.  Entitlement to a total disability based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from May 1965 to March 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, and Houston, Texas.  Jurisdiction rests with the RO in Houston, from where the appeal was certified.  

In a June 2015 Supplemental Statement of the Case (SSOC) the RO increased the assigned disability rating for PTSD from 30 percent to 50 percent from November 5, 2008.  In a February 2009 Statement of the Case (SOC) the RO increased the Veteran's assigned disability rating for bilateral lower extremity peripheral neuropathy of the sciatic nerve from 10 percent to 20 percent from January 24, 2009, and an October 2014 rating decision increased the Veteran's assigned disability ratings for these impairments from 20 percent to 40 percent from August 21, 2014.  In the October 2014 rating decision, the RO assigned separate disability ratings for the Veteran's bilateral lower extremity peripheral neuropathy of the femoral nerve.  However, because the increased disability ratings assigned are not the maximum ratings available, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  Prior to November 5, 2008, the Veteran's PTSD resulted in occasional decrease in work efficiency.

2.  Beginning November 5, 2008, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

3.  Throughout the duration of the appeal, the Veteran's service-connected bilateral lower extremity neuropathy of the sciatic nerve was manifested by moderately severe paralysis.

4.  Throughout the duration of the appeal, the Veteran's service connected right lower extremity neuropathy of the femoral nerve was manifested by moderate paralysis.

5.  Throughout the duration of the appeal, the Veteran's service connected left lower extremity neuropathy of the femoral nerve was manifested by mild paralysis.  

6.  Beginning July 1, 2008, the probative, competent evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to November 5, 2008, the criteria for a disability rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Beginning November 5, 2008, the criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

3.  Throughout the duration of the appeal the criteria for a 40 percent disability rating for bilateral lower extremity neuropathy of the sciatic nerve have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

4.  Throughout the duration of the appeal, the criteria for a 20 percent disability rating for right lower extremity neuropathy of the femoral nerve have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8526.

5.  Throughout the duration of the appeal, the criteria for a 10 percent disability rating for left lower extremity neuropathy of the femoral nerve have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8526.

6.  On and after July 1, 2008, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The Veteran is appealing the initial rating assignments.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in a February 2009 SOC.  Therefore, no further notice as to these claims is needed.  
With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran also underwent VA examinations in connection with his claims in November 2008, August 2014, and January 2015, with an additional opinion provided in September 2014.  The VA examiners reviewed the medical evidence and lay statements and performed examinations.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate.  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

PTSD 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

a. Prior to November 5, 2008

In July 2006 the Veteran had an intake assessment at VA for mental health treatment.  At the time he complained of increased irritability and fatigue, and he reported seeing "shadow people".  During the mental status examination the Veteran exhibited normal concentration and memory, and there were no mental deficits; he denied having suicidal or homicidal intent.  He was diagnosed with PTSD and assigned a GAF score of 68.  A few months later the Veteran returned for treatment and he reported having nightmares and startling easily, and his mental examination showed an irritable and depressed mood and a constricted affect.  He was assigned a GAF score of 65.  The Veteran began PTSD group therapy in early 2007, and he was noted to be an active participant in the process.  
In December 2007 the Veteran returned for treatment and he reported feeling frustrated and unmotivated to work in his job; he also reported having nightmares.  During the mental status examination the Veteran had a sad mood but a logical thought process.  His GAF score was 65.  A few months later the Veteran reported having some difficulty sleeping, but his affect, thought process, and thought content were all normal.  The Veteran continued to have some difficulty sleeping but he admitted that he was not taking his medication consistently.  In May 2008 he was assigned a GAF score of 68.  

The Board finds that prior to November 5, 2008, the Veteran's symptoms did not produce functional impairment that more nearly approximate the criteria for a rating in excess of 30 percent.  Specifically, the Board notes that the Veteran's VA treatment records throughout this period consistently noted that the Veteran was alert and oriented.  Moreover, despite his symptoms of irritability and sadness, the Veteran's mental status examinations were relatively normal.  His thought process was consistently logical, and he was able to maintain his attention and concentration during his treatment sessions.  Although the Veteran reported that he had some lack of motivation, he was able to carry on his own law practice during this time.  The Veteran reported that he had difficulty relating to others, but he was able to participate in group therapy for PTSD; he reported deriving benefit from being able to discuss his military experience with others.  Moreover, he was able to maintain a relationship with his wife.  

While the Board acknowledges that the Veteran reported periodic sleep disturbances with nightmares as well as irritability, the Board finds that those symptoms were not productive of functional impairment that more nearly approximated occupational and social impairment with reduced reliability and productivity.  To that extent, the Board notes that the Veteran was consistently assigned GAF scores of 65 or greater, which suggests mild symptoms.  Treatment notes support the finding that the Veteran is entitled to a 30 percent disability rating, but no higher, prior to November 5, 2008.  

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to occupational and social impairment with reduced reliability and productivity is not established, the Board finds the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent prior to November 5, 2008.  See 38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. From November 5, 2008

In November 2008 the Veteran underwent VA examination in connection with his PTSD claim, and at the time he reported that his PTSD symptoms had worsened and that he was depressed and irritable.  The Veteran reported isolating himself from others, and he was tearful when discussing his memories of active duty service.  He reported that he was startled by loud noises and that he was afraid of the dark.  During the mental status examination the Veteran had a depressed mood, but he was able to communicate well and his thought process and judgment were normal.  He denied having any symptoms of suicidal or homicidal intent, and he was assigned a GAF score of 60.  

The Veteran began receiving treatment consistently, and although he described incidents where he had difficulty interacting with others, the Veteran's mental status examinations showed normal insight and judgment.  The Veteran reported that his medication was helping his marriage, but he admitted that he had not been consistently compliant taking it.  In October 2013 the Veteran reported feeling irritable but he again admitted that he had not been taking his medications.  He also noted that he had been staying busy around the home and volunteering regularly; the Veteran denied having any depression symptoms and his mental status examination was normal.  He was assigned a GAF score of 60.  

In August 2014 the Veteran underwent VA examination, and the VA examiner noted that he was dressed and groomed appropriately and that he was polite and able to cooperate.  The Veteran exhibited a mildly dysthymic mood but became tearful when recounting his experiences in active duty service.  His thought process was logical and he was able to communicate well.    

A few months later in January 2015 the Veteran again underwent VA examination, and at the time the Veteran noted that he had difficulty interacting with others and that he avoided social situations.  However, he was able to respond appropriately to all of the examiner's questions and his affect was normal.  The VA examiner noted that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  

Here, the Board finds the evidence demonstrates that from November 5, 2008, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran's PTSD was manifested during this period by a depressed mood, irritability, trouble sleeping, nightmares, fatigue, hypervigilance, exaggerated startle response, and avoidance.  Further, the VA examiners in August 2014 and January 2015 found the Veteran demonstrated occupational and social impairment with reduced reliability and productivity.  Finally, clinicians assigned GAF scores ranging from 60 to 65 after November 5, 2008, indicating a range of mild to moderate difficulty in social or occupational functioning.  However, the Veteran submitted several lay statements and buddy statements describing his worsening PTSD symptoms including the increasing effects of his memories of active duty service.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 50 percent from November 5, 2008.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

Here, however, the evidence does not occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, at any time during the pendency of the appeal, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Although the Veteran does have deficiencies in social relationships, he has been married to the same woman for many years, and he is able to interact with his immediate family.  Additionally, while the Veteran had some paranoid ideation exhibited by needing to sit with his back to the wall and being afraid of the dark, VA clinicians found that he appeared to be well-grounded in reality.  He has not experienced panic attacks, and he has never reported having any hallucinations or delusions.  While the Veteran reported some feelings of depression and lack of motivation, he never reported suicidal ideation, plan, or intent.  VA clinicians noted throughout the period on appeal that the Veteran was well-groomed, cooperative, and otherwise able to cope with the activities of daily living.  While he occasionally demonstrated a constricted affect, he was able to react appropriately during examinations.  His thought processes and judgment were considered to be normal and logical.  For these reasons, the Board finds the criteria for a disability rating in excess of 50 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.  

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to occupational and social impairment with deficiencies in most areas is not established, the Board finds the preponderance of the evidence is against the assignment of a disability rating in excess of 50 percent from November 5, 2008.  See 38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy of the Sciatic Nerve

Pursuant to Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Furthermore, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, moderate.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  Id.

In October 2006, the Veteran underwent VA examination in connection for his claim of diabetes mellitus, type II, and at the time he complained of having difficulty walking, but his physical examination showed normal strength and reflexes in the lower extremities.  Two months later the Veteran underwent VA examination for his claim of shrapnel wounds, and on physical examination he had a normal gait and reflexes, and his lower extremity strength was normal.  

In June 2008 the Veteran claimed having numbness in the legs and on physical examination his strength was normal but his straight leg raise test was positive and his reflexes were decreased.  At the time he had a nerve conduction study that showed generalized motor and sensory polyneuropathy.  In November 2008 the Veteran underwent VA examination in connection with his claim for peripheral neuropathy and he presented with an abnormal gait but he was not using an assistive device.  His leg strength and reflexes were normal but his sensation was decreased.  The Veteran reported fracturing his ankle due to symptoms of neuropathy in April 2009, and he asserted that he could only walk 100 feet without having dyspnea.  A few months later the Veteran had another nerve conduction study that showed generalized motor and sensory polyneuropathy and chronic neuropathic changes.  
The Veteran had surgery after fracturing his ankle, and for many months after the surgery he wore ankle braces.  He presented for treatment in July 2011 in a wheelchair because he asserted that he was falling frequently.  In August 2014 the Veteran underwent VA examination in connection with his peripheral neuropathy claim and at the time he reported that he had pain and numbness in the legs and that he used a cane or a wheelchair to move.  On physical examination he had moderate to severe pain and numbness in the lower extremities with decreased sensation in the feet.  The VA examiner noted that the Veteran had moderate to moderately severe incomplete paralysis of the lower extremities in the sciatic nerve, and that he had mild to moderate incomplete paralysis of the lower extremities in the femoral nerve.  The VA examiner also noted that the Veteran's peripheral neuropathy would affect his ability to ambulate.  In September 2014 a VA examiner submitted a subsequent opinion on the Veteran's peripheral neuropathy based on a review of the file, and noted that the Veteran's peripheral symptoms were at least as likely as not due to his diabetic peripheral neuropathy, and that his gait impairment in the right foot was due to his right ankle fracture.  

After reviewing all of the evidence, the Board initially finds that the level of severity of the Veteran's bilateral lower extremity peripheral neuropathy of the sciatic nerve did not significantly change during the course of this appeal.  Accordingly, uniform 40 percent evaluations are warranted for the entire appeal period for the sciatic nerve disabilities.  During his October 2006 VA examination, the Veteran reported having difficulty walking and numbness in the legs.  Similar symptoms were reported in subsequent VA examinations in December 2006, November 2008, and August 2014, as well as in VA outpatient notes throughout the duration of the appeal.  In light of this lay and medical evidence, the Board is not convinced that the Veteran's bilateral peripheral neuropathy became worse on the day of the August 2014 VA examination.  Moreover, the evidence establishes that the Veteran's symptoms went beyond "merely sensory" symptoms, as he repeatedly complained of weakness and in the legs with falls.  Given the above, staged ratings are inappropriate in this case.

The Board finds, however, that evaluations in excess of 40 percent must be denied.  In short, the record contains no evidence of complete paralysis or incomplete severe paralysis with marked muscular atrophy, of either lower extremity-the requirements for a higher schedular rating.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520.

VA examination reports reflect neurological manifestations including pain and numbness, as well as bilateral leg weakness, however none of these reports reveal any indication of muscle atrophy, much less "marked" atrophy.  Most recently, in August 2014, the Veteran reported bilateral pain and tingling radiating from the lower extremities if he stands for too long.  He also reported having leg weakness, and stated that he fell frequently.  The examiner noted that the Veteran had moderate to severe pain, paresthesia, and numbness in both lower extremities, worse in the right than the left.  On physical examination, muscle strength testing was 5/5 in both legs, and no muscle atrophy was noted.  The examiner concluded that there was incomplete paralysis of both lower extremities in the sciatic nerve that was moderate in the left leg and moderately severe in the right leg.  In light of the absence of any other indication of radiculopathy rising to a level of severity that would justify a higher rating, the Board finds the August 2014 VA examination report to be highly probative evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted above, there is no evidence of severe incomplete paralysis with marked muscular atrophy, in either lower extremity.  The Veteran has never alleged that he has atrophy of the muscles in his legs, nor has he ever reported symptoms tantamount to paralysis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, although the Board finds that uniform 40 percent evaluations are warranted for the entire appeal period, the preponderance of the evidence is against entitlement to evaluations in excess of 40 percent for bilateral peripheral neuropathy of the lower extremities for the sciatic nerve.  Treatment records are consistent with this finding.  

Peripheral Neuropathy of the Femoral Nerve

For similar reasons, the Board finds that the level of severity of the Veteran's bilateral lower extremity peripheral neuropathy of the femoral nerve did not significantly change during the course of this appeal.  It was not until October 2014 that the Veteran was provided separate ratings for lower extremity bilateral peripheral neuropathy of the femoral nerve based on the findings of the August 2014 VA examination.  However, the Board finds that the prior VA examinations did not adequately specify whether the Veteran's peripheral neuropathy was in the sciatic nerve or the femoral nerve, and there is no indication that the Veteran had an intervening incident to cause injury to the femoral nerve to suggest that the condition began later in the appeal period.  Accordingly, the Board finds that the percentages assigned in the October 2014 rating decision: 20 percent for the right lower extremity, and 10 percent for the left lower extremity, are warranted for the entire appeal period.  As noted, the Veteran has consistently complained of pain and numbness in the legs and he has frequently attended treatment with an ambulation device or wheelchair; his gait has also been abnormal.  

The Board notes that the prior VA examinations did not go into sufficient detail to address the Veteran's peripheral neuropathy of the femoral nerve, but the VA examination from August 2014 adequately articulated the Veteran's peripheral neuropathy symptoms.  The August 2014 VA examiner concluded that there was incomplete paralysis of the femoral nerve for both lower extremities that was moderate in the right leg and mild in the left leg.  In light of the absence of any other indication of neuropathy rising to a level of severity that would justify a higher rating, the Board finds the August 2014 VA examination report to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Treatment notes are consistent with these findings.  

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was manifested by a depressed mood, trouble sleeping, nightmares, fatigue, irritability, hypervigilance, exaggerated startle response, and isolationism.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  As it pertains to the Veteran's service-connected peripheral neuropathy, the evidence establishes pain and numbness in the legs and interference with standing, and weight-bearing.  The evidence also shows neurological manifestations that are consistent with mild to moderately severe incomplete paralysis in both lower extremities.  The Veteran's evaluations under Diagnostic Codes 8520 and 8526 accurately contemplate this symptomatology.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case the Veteran was granted a TDIU effective October 22, 2008.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran is currently service-connected for PTSD, 30 percent disabling from July 31, 2006 to November 4, 2008, and 50 percent disabling thereafter; peripheral neuropathy of the bilateral lower extremities for the sciatic nerve, 40 percent disabling from July 31, 2006; diabetes mellitus, type II with erectile dysfunction, 20 percent disabling from July 31, 2006; and tinnitus, 10 percent disabling from July 31, 2006.  Although the Veteran had subsequent disability ratings for other impairments after July 31, 2006, the Board finds that the Veteran met the schedular criteria requirements under 38 C.F.R. § 4.16(b).  Specifically, the Veteran's peripheral neuropathy associated with diabetes mellitus are considered disabilities affecting a single body system and are therefore considered one disability ratable at 40 percent or more.  Since July 31, 2006, the Veteran had one disability ratable at 40 percent or more and a combined evaluation of 80 percent.  As such, the Board finds that the minimum schedular criteria for TDIU are met, effective July 31, 2006.  38 C.F.R. § 4.16(a)

The question therefore becomes whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran asserted has consistently reported that his service-connected disabilities precluded him from obtaining and maintaining substantial gainful employment.  Specifically, he noted that he had to retire from his law practice in 2008 due to his physical impairments.  The Veteran submitted several buddy statements describing his inability to function in the office due to service-connected disabilities.  His application for increased compensation based on unemployability indicated that he worked until mid-2008.  As noted, the Veteran was granted a TDIU effective October 22, 2008, based on his meeting the minimum schedular criteria on that date.  However, as noted the Veteran now meets the minimum schedular criteria as of July 31, 2006.  Since the Veteran has consistently reported in lay statements, treatment notes, and VA examinations that he has been unable to work since June 2008 because of his service-connected disabilities, the Board finds that the Veteran is eligible for a TDIU beginning July 1, 2008.  

After reviewing the evidence of record, the Board finds that it is at least as likely as not that the Veteran's service-connected bilateral knee and psychiatric disabilities render him unable to gain or maintain substantially gainful employment.  The Veteran was already receiving a TDIU from October 22, 2008 based on his meeting the schedular criteria, but he now meets the minimum schedular criteria for a TDIU beginning July 31, 2006.  He has maintained that he stopped working in June 2008.  There was no change in the Veteran's condition which would suggest that his occupational functioning was any different between July 1, 2008, and October 22, 2008.  Therefore, based on the probative medical evidence, the Board finds that TDIU is warranted beginning July 1, 2008.






ORDER

1.  Entitlement to an initial disability rating in excess of 30 percent from July 31, 2006, and in excess of 50 percent from November 5, 2008, for PTSD is denied.  

2.  Entitlement to initial disability ratings of 40 percent, but no higher, is granted for bilateral lower extremity peripheral neuropathy of the sciatic nerve beginning July 31, 2006.

3.  Entitlement to an initial disability rating of 20 percent, but no higher, is granted for right lower extremity peripheral neuropathy of the femoral nerve from July 31, 2006.

4.  Entitlement to an initial disability rating of 10 percent, but no higher, is granted for left lower extremity peripheral neuropathy of the femoral nerve from July 31, 2006.

5.  Entitlement to a TDIU is granted effective July 1, 2008.  



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


